 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8
                                                     Case No. 1:19-cv-00616-SKO (PC)
      ALLEN HAMMLER,
 9
                                                     ORDER TO SHOW CAUSE WHY THE
                         Plaintiff,
10                                                   ACTION SHOULD NOT BE DISMISSED FOR
                                                     PLAINTIFF’S FAILURE TO COMPLY WITH
              v.
11                                                   THE COURT’S ORDER
      J. HERNANDEZ,
12                                                   (Doc. 4)
                         Defendant.
13                                                   TWENTY-ONE (21) DAY DEADLINE

14

15
            Plaintiff, Allen Hammler, is a state prisoner proceeding pro se in this civil rights action
16
     pursuant to 42 U.S.C. § 1983. On May 13, 2019, the Court ordered Plaintiff to submit an
17
     application to proceed in forma pauperis or pay the filing fee within 45 days, and enclosed the
18
     proper form for Plaintiff’s use. (Doc. 4.) Although more than 45 days have passed, Plaintiff has
19
     failed to file an application to proceed in forma pauperis, pay the filing fee, or respond to the May
20
     13, 2019, order in any manner.
21
            The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel, or
22
     of a party to comply with . . . any order of the Court may be grounds for the imposition by the
23
     Court of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110.
24
     “District courts have inherent power to control their dockets,” and in exercising that power, a
25
     court may impose sanctions, including dismissal of an action. Thompson v. Housing Authority of
26
     Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action with prejudice,
27   based on a party’s failure to prosecute an action or failure to obey a court order, or failure to
28


                                                        1
 1   comply with local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
 2   (dismissal for failure to comply with an order requiring amendment of complaint); Malone v. U.S.
 3   Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court
 4   order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to

 5   prosecute and to comply with local rules).

 6            Accordingly, Plaintiff is ORDERED to show cause within twenty-one (21) days of the

 7   date of service of this order why the action should not be dismissed for his failure comply with

 8   the May 13, 2019 order; alternatively, Plaintiff may file an application to proceed in forma

 9   pauperis or pay the filing fee. Plaintiff’s failure to comply with this order will result in

10   recommendation that this action be dismissed for is failure to obey the Court’s order.

11

12   IT IS SO ORDERED.

13   Dated:     July 15, 2019                                    /s/   Sheila K. Oberto                .
14                                                     UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                      2
